EXHIBIT 99.1 PRESS RELEASE DATED AUGUST 17, 2009 HEALTHY FAST FOOD WELCOMES RICHARD UNGARO AS NEW CHIEF OPERATING OFFICER Veteran Senior Exec Played Key Role in Building Barnie's Coffee & TeaCompany, Starbucks, Wendy's, Blockbuster and Burger King into Industry Giants. Press Release For Immediate Release HENDERSON, Nev.− (PR NEWSWIRE) − August 17, 2009 − Healthy Fast Food, Inc. (OTCBB: HFFI), owner and franchisor of U-SWIRL® Frozen Yogurt stores, today announced that it has named Richard Ungaro as the Company's newly appointed Chief Operating Officer. Over a career spanning more than 40 years, Ungaro has earned distinction as a highly accomplished senior corporate executive who has played key leadership roles in the building of several national brands through their respective exponential growth phases. More specifically, in 1999, he led a turnaround for Sara Lee Corp. as President and CEO of Barnie's Coffee & Tea Company. At the time, the $50 million company had $15 million in debt and was losing $4 million with negative same-store sales. By 2003, Barnie's was debt-free and earning $4 million in profit with positive same-store sales. Today, Barnie's continues to be one of the true premium gourmet coffee and tea purveyors in the nation. Ungaro began his career in 1972 with Burger King Corporation as an Industrial Engineer within the Research and Development department. He rose through the ranks to become the food service icon's first Vice President of Architecture and Construction and ended his 10-year service as Company/Franchise Operations Manager. He also spent nine years with Wendy's International in a variety of leadership roles, including Senior Vice President of Operations. During its peak growth cycle, Wendy's opened over 500 new stores each year. From 1990 through 1997, Ungaro served in a number of executive posts at Blockbuster Entertainment Group, while the Company grew from 900 retail stores to 6,500 - never opening less than 700 per year. Before ultimately leaving Blockbuster, he had ascended to Executive Vice President for all 6,500 stores.
